REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 12-29 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 5/14/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 12 & 21.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving, from a client device accessing a first information resource having a header and a body, a request for instructions to insert into the header of the first information resource, the request including a session identifier for use in selecting content from one of a plurality of content providers to insert into the body of the first information resource; determining, by the data processing system, that the session identifier of the request matches the session identifier that was provided to the plurality of content providers in response to the client device accessing a second information resource prior to the first information resource; identifying, by the data processing system, responsive to determining that the request includes the session identifier, a content selection parameter value for a corresponding content provider of the plurality of content providers using the session identifier; and providing, a script and a plurality of content selection parameter values 

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449